UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6986


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEVON DESHAWN JOHNSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, District Judge. (4:18-cr-00056-BO-2)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devon Deshawn Johnson, Appellant Pro Se. David A. Bragdon, Kristine L. Fritz, Jennifer
P. May-Parker, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Devon Johnson appeals the district court’s order denying his renewed motion for

compassionate release. We have reviewed the record and find that the district court did

not abuse its discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

(stating standard of review). Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2